DETAILED ACTION
The amendment filed 2/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 has been disapproved.  The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012) and the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.  No new fees are due.


Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pratt et al. (US 8,636,549) and other newly identified prior art as below.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims recite that a first electrical contact and a first insulator each have a “key protrusion” which is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 31 both lack antecedent basis for “the end shaft” which as best understood would be best replaced with “the second member”, and will be further examined as such.
Claim 43 lacks antecedent basis for “the” first electrical contact which would appear to be more clearly recited as “a first electrical contact” or as “at least one electrical contact”.
Claim 44 lacks antecedent basis for “the” first insulator which would appear to be more clearly recited as “a first insulator” or as “at least one insulator”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 25, 27-30, 41 and 42 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pratt et al. (US 8,636,549).  Pratt et al. disclose a spearpoint assembly comprising: a first member (280) having an axis and a central shaft (310) that is contiguous and monolithic with the first member (figs 6b, 7d) and the central shaft extends to a distal end of the first member; electrical contacts (200) having a ring shape (col. 5, lines 24-25) and coaxially aligned with the central shaft (figs 6a, 6b, 9a) and supported by the central shaft; insulators (320) also having the ring shape and coaxially aligned with the central shaft (figs 6a, 6b, 9a) and supported by the central shaft; the ring shape extends axially and comprises a constant outer diameter along an entire length thereof (at least within section 250 where multiple conductors and multiple insulators have such a shape); a second member (330) coupled to the distal end of the central shaft to axially restrain the electrical contacts and the insulators; the first member and the second member are electrically insulated from the electrical contacts (as provided by insulating material 280, col. 7, lines 12-14 and insulators 320); wherein each of the first member, electrical contacts, insulators, and second member comprises axial faces (as in figs 6a, 6b), and physical contact between each of the first member, electrical contacts, insulators, and second member consists of contact between the  by the insulators (as shown figs 6a, 6b); semicircular electrical insulators (280 as comprising an insulator, col. 7, lines 12-14) located between the electrical contacts, respectively and the central shaft (as comprising an insulator); wherein the electrical contacts are electrically coupled to a communication path (296,295,294,etc) via fasteners (as inherently would include some connection means which may be considered a fastener); wherein the communications path is connected to the second member via a strain relief (col. 7, lines 30-45, 283 or filling as described may be considered strain relief); the central shaft comprises a connections slot (350) to facilitate connecting the electrical connectors to the communications path; and the central shaft comprises a central shaft recess (286).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. in view of Dickinson et al. (US 4,872,509).  Pratt et al., as modified above in regard to claim 41, disclose all the limitations of this claim, except for specifying the materials of the insulator and electrical contact rings.  Dickinson et al. disclose a downhole tool .

Claims 31, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. in view of Wallace (US 7,074,064).  Pratt et al. disclose all the limitations of these claims, as applied to claim 41 and 42 above, except for the central shaft including a key slot having a key that engages and limits the electrical contacts from rotation relative to the axis and the second member.  Wallace discloses a downhole tool wherein a central shaft comprises a key slot (fig 4D, 113 as containing 140) having a key (140) that engages and limits electrical contacts and insulators from rotation (col. 12, lines 32-39).  Therefore it would have been obvious to one of ordinary skill before the time of filing to provide a key slot (or recess) and a key (or key protrusions) for the rings in order to inhibit relative displacement between components (Wallace, col., 12, lines 37-39).


Claims 32 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. in view of Lenhart et al. (US 5,131,464).  Pratt et al. disclose all the limitations of these claims, as applied to claim 41 above, and including the second member comprises a spear tip nose (330) at a distal end thereof, the spear tip nose configured to stab into and engage a female receptacle (as in fig 5b), but Pratt et al. do .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. in view of Lenhart et al. as applied to claim 32 above, and further in view of Dickinson et al.  Pratt et al. and Lenhart et al. disclose all the limitations of this claim, as applied to claim 32 above, except for specifying the materials of the insulator and electrical contact rings.  Dickinson et al. disclose a downhole tool with insulator and conductor rings which are made from ceramic and metallic materials, respectively (col. 4, lines 46-50).  Therefore, it would have been obvious to one ordinary skill in the art before the time of filing to provide the insulators and contact rings of Pratt et al., as .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. in view Lenhart et al. as applied to claim 32 above, and further in view of Wallace. Pratt et al. and Lenhart et al. disclose all the limitations of this claim, as applied to claim 32 above, except for the central shaft including a key slot having an insulated key that engages and limits the electrical contacts from rotation relative to the axis and the second member.  Wallace discloses a downhole tool wherein a central shaft comprises a key slot (fig 4D, 113 as containing 140) having a key (140) that engages and limits electrical contacts and insulators from rotation (col. 12, lines 32-39).  Therefore it would have been obvious to one of ordinary skill before the time of filing to provide a key slot (or recess) and a key (or key protrusions) for the rings in order to inhibit relative displacement between components (Wallace, col., 12, lines 37-39).  It would have been further obvious to one of ordinary skill in the art before the time of filing to provide the key as insulated since the key may extend between multiple conductors which are not otherwise electrically connected, in order to insulate and maintain integrity of the separate conduction paths.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-37 and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,711,530. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant claim 41 and claim 1 of ‘530 both recite a spear point assembly (claim 41 first member) with a central shaft (central shaft of claim 41), electrical contacts and insulators in ring shape (as around the central shaft of claim 1 of ‘530), and a second member (latch rod as in claim 1 of ‘530).  Claim 1 of ‘530 does not recite that the first member and central shaft are contiguous and monolithic, but it is considered obvious to one of ordinary skill in the art before the time of filing to provide the connected components as contiguous and monolithic in order to add strength to the structure.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pratt et al. (US 9,960,559) also discloses a spearpoint assembly (as in fig 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                             
3/12/2021